                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                        DOCKET NO. 3:18-cv-440-MOC-DSC

WESLEY E. DAYS and PASHEENA DAYS, )
                                    )
                   Plaintiff,       )
                                    )                                    ORDER
          vs.                       )
                                    )
BAYVIEW LOAN SERVICING, LLC. et al. )
                                    )
                   Defendant.       )

       THIS MATTER is before the Court after the October 30, 2020 hearing considering the

Plaintiffs’ Motion for an Order under Document #68 (Doc. No. 83) and Defendants’ Joint

Motion for an Order Compelling Plaintiffs to Mediate (Doc. No. 86).

       IT IS, THEREFORE, ORDERED that Plaintiffs must file a Motion to Amend their

Complaint with the Amended Complaint attached by November 6, 2020. Defendants must respond

to Plaintiffs’ motion by November 13, 2020.




                                              Signed: October 30, 2020




                                              1

      Case 3:18-cv-00440-MOC-DSC Document 88 Filed 10/30/20 Page 1 of 1
